Terral, J.,
delivered the opinion of the court.
On the twelfth of August, 1895, at Clarksdale, in the fourth district for the election of justices of the peace of Coahoma county, before a justice of the peace thereof, a judgment was rendered in an action of assumpsit in favor of H. E. Hilliard against George Chew for §195.63. The judgment was rendered by default upon personal service. George Chew, at *766the time of the bringing of the suit and of the judgment, was a resident householder and freeholder of district number five of said county, where the debt was contracted, and where there was an acting justice of the peace qualified to try the suit.
Execution, issued upon the judgment, was levied upon seven1 bales of cotton as thé property of Chew, when he filed his bill herein and obtained a perpetual injunction against the enforcement of the judgment.
As the justice of the peace of district number four did not acquire jurisdiction of the cause of action between the parties, the judgment against Chew was void, and the decree giving him a perpetual injunction against it is approved.-

Affirmed.